DETAILED ACTION
The Examiner conducted a telephonic interview with Attorney Herman Paris on November 3, 2021 to propose amendments to place the case into condition for allowance. The proposed amendments are set forth below. 

Claim 1: A cutting apparatus, comprising: 
a rotary cutter disposed in a conveying path for conveying a plate-shaped object and configured to cut the object; 
a downstream conveyor disposed downstream of the rotary cutter in the conveying path and configured to convey the object, the downstream conveyor including at least a roller-conveyor 
at least one foreign-matter adhesion preventer disposed between the rotary cutter and the downstream conveyor and configured to prevent foreign matter scattered by the cutter from adhering to the surface of the object and the downstream conveyor; and 
a conveyor-roller contrarotation controller configured to control the roller- conveyor and
 rotation of the roller conveyor in the opposite direction is configured to remove foreign matter adhering to a surface of the roller conveyor before the plate-shaped object contacts the roller-conveyor.

Claim 10: Cancel.
Claim 14: Cancel. New matter. 


Specification
The disclosure is objected to because of the following informalities: According to at least Figure 1, the foreign matter preventer (14) is disposed between cutter (12) and the roller conveyor (131); therefore, the downstream conveyor is not disposed immediately after the cutter. The downstream conveyor is disposed after the cutter. It is suggested the term “immediately be removed” in the following paragraphs in the disclosure to more appropriately reflect the pending invention.
Page 10 (lines 28-30), --Still, however, it is preferable that the downstream conveyor 131 includes at least the conveyor30 roller 131a disposed 
Page 10 (lines 31-33) and Page 11 (lines 1-3),-- The cutting apparatus 10 preferably includes a conveyor-roller contrarotation controller 15a that controls the conveyor roller 131a of the downstream -11-conveyor 131 disposed 

Page 11 (lines 4-7), --With this configuration where the conveyor5 roller 131a is disposed 

Page 11 (lines 28-30), --Even when the conveyor roller 131a disposed 

Appropriate correction is required.

The amendment filed June 16, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 14, the phrase “the roller . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “the downstream conveyor…disposed immediately after the cutter” should be “the downstream conveyor…disposed .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the specification objection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,259,282 to Cothrell in view of US Patent Application Publication No. 20060191426 to Timmerman et al. and in further view of US Patent Application Publication No. 20140137517 to Hammacher et al. 
	In re claim 1, Cothrell teaches a cutting apparatus, comprising: 
a cutter (80) disposed in a conveying path (88) for conveying a plate-shaped object and configured to cut the object (92); 

a foreign-matter adhesion preventer (94,96) disposed between the cutter and the downstream conveyor and configured to prevent foreign matter scattered by the cutter from adhering to the downstream conveyor.

Regarding claim 1, Cothrell teaches a cutting apparatus having a belt conveyor system to convey the plate shaped object and does not teach a roller conveyor.
Timmerman provides a teaching in the art of transport systems, that conveyors can be belts, rollers, vacuum transport belts, and the like, or combinations to transport and deliver cut sheets (Para 0109).
It would have been obvious to one before the effective filing date of the invention to replace the belt conveyor of Cothrell with a roller conveyor as taught by Timmerman, which is merely an art recognized equivalent transport device for properly moving plate shaped object to a desired location prior to and after cutting. Providing Cothrell with a roller conveyor will still permit the blowers to work properly with the roller conveyor to remove of fine particles, such as wood dust, after cutting to prevent jamming and downtime of the device (Col. 4, lines 50-56).

Regarding claim 1, Cothrell teaches a conveyor (81,82), but does not teach a conveyor roller contrarotation controller configured to control the conveyor roller of the downstream conveyor disposed immediately after the cutter to rotate in a direction that is opposite a conveying direction in which the object is conveyed.
Hammacher teaches it is known in the art of conveyors to have a controller which permits the conveyor (152,154) to run in a conveying direction and an opposite direction (Para 0049).


In re claim 4, modified Cothrell teaches wherein the foreign-matter adhesion preventer is an intangible foreign- matter adhesion preventer that uses an intangible object (air, Col. 3, lines 59-68, Col. 4, lines 1-16, Cothrell) to prevent the foreign matter scattered by the cutter from adhering to the downstream conveyor.
In re claim 5, modified Cothrell teaches wherein the intangible foreign-matter adhesion preventer is an air curtain that uses a gas as the intangible object, the air curtain including a gas supplier that includes gas discharge ports for discharging the gas (Col. 3, lines 59-68, Col. 4, lines 1-16, lines 39-49, Cothrell).
In re claim 6, modified Cothrell teaches wherein the gas discharge ports are configured to discharge the gas toward a lower surface of the object (Col. 2, lines 64-68, Col. 3, lines 1-15, 16-20, Col. 4, lines 16-22, Cothrell).
In re claim 7, modified Cothrell teaches further comprising: a gas discharge controller (110) configured to control the gas supplier to intermittently discharge the gas from the gas discharge ports (Col. 4, lines 2-5, Cothrell).
In re claim 10, modified Cothrell teaches wherein the cutter is a rotary cutter (90, Cothrell).
In re claim 11, modified Cothrell teaches wherein the object is an intermediate product (92, Cothrell).
Note, the preamble is directed to a cutting apparatus, not the object being cut. Therefore, the object merely has to be capable of being an intermediate product. 

In re claim 13, a manufacturing apparatus for manufacturing a gypsum building material, the manufacturing apparatus comprising: the cutting apparatus of claim 1 (see rejection of claim 1 on Pgs. 5-6, above).
In re claim 14, modified Cothrell teaches wherein the roller-conveyor is configured to directly contact and convey the object without using a belt.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cothrell in view of Timmerman and Hammache, as applied to the above claims, and in further view of US Patent No. 4,715,078 to Howard et al.
In re claims 8 and 9, modified Cothrell teaches a foreign-matter adhesion preventer, but does not teach the foreign-matter adhesion preventer is a tangible foreign-matter adhesion preventer that uses a tangible object to prevent foreign matter scattered by the cutter from adhering to the downstream conveyor, in which the tangible item is a plate shaped barrier.
Howard teaches a foreign-matter adhesion preventer (35,37) that uses a tangible object (74,76) to prevent foreign matter scattered by the cutter from adhering to the object, in which the tangible item is plate shaped barrier (Col. 5, lines 26-53).
It would have been obvious to one before the effective filing date of the invention to provide modified Cothrell with both an intangible and tangible foreign matter adhesion preventer as taught by Howard to enhance the removal of particles that are clinging onto the surface of the object (Col. 5, lines 56-62, Howard). 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner encourages the Attorney to establish contact to further discuss the proposed amendments. The distinguishing features of the pending application are that the foreign matter preventer removes debris from both the surface of the workpiece and the downstream conveyor, prior to the plate shape object arriving at the downstream conveyor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724